Citation Nr: 1202202	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Anchorage, Alaska, which-in pertinent part, denied the benefit sought on appeal.

The September 2009 rating decision also denied entitlement to service connection for a right shoulder disorder and denied a claim to reopen claims for entitlement to service connection for a low back disorder and residuals of shrapnel fragment wounds of both legs.  The Veteran's notice of disagreement included the denials in his appeal, and those issues were listed on the statement of the case (SOC).  On his substantive appeal (VA Form 9), however, the Veteran specifically limited his appeal to the PTSD claim.  Hence, PTSD claim is the only issue before the Board, and the other claims will not be addressed in the action below.  38 C.F.R. §§ 20.200, 20.202 (2011).

The Veteran appeared at a hearing in June 2010 at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims two stressors for his PTSD: 1) While ashore in Vietnam he and another sailor observed a little girl killed, when a hand grenade, which she was holding or carrying, detonated; and, 2) While ashore at Olongpo, Republic of Philippines Islands (RPI), near Subic Bay, the Veteran and another sailor witnessed a Filipino boy, approximately 10 years of age, steal a sailor's wallet and flee.  The victim called for Shore Patrol and, according to the Veteran, a Filipino policeman chased the boy, who hid under a "Jeep knee cab."  The Filipino policeman then knelt down and shot the boy multiple times, after which, he dragged the boy out, returned the stolen wallet, and then dragged the boy away.  The Veteran asserts that, after witnessing the incident, he was heavily sedated while an inpatient, and he has never gotten over having witnessed the incident.  The Veteran also claims to have been traumatized by local national riots in Olongpo, RPI, where he observed U.S. Navy casualties.

Service treatment records note the Veteran's inpatient treatment in January 1971 aboard the USS Jason (AR-8) for an anxiety reaction secondary to his difficulty adapting and conforming to military life.  The summary also notes a diagnosis of a passive-aggressive personality disorder.  From testimony at his personal hearing, it appears that the hand grenade incident may have occurred between January and April 1971.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall ask the U. S. Army and Joint Services Records Research Center (JSRRC) to first research the general history of the USS Jason (AR-8) to ascertain what dates, if any, the vessel was in port at Olongpo or Subic Bay, RPI, between January to April 1971.  If the USS Jason was in port for this period, request a search of the Ship Logs to determine if there are any entries related to U.S. Navy personnel being injured in local riots; or, any Shore Patrol reports related to the death of a local national connected to a theft from a U. S. Navy sailor.  

2.  After the above is complete, regardless of the results of the JSRRC search, arrange a VA examination of the Veteran to determine the exact nature of his acquired mental disorder.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service, including the January 1971 in-service treatment noted in the service treatment records.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  Thereafter, the agency of original jurisdiction should re-adjudicate the claim.  If the decision on the claim remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


